Citation Nr: 1427792	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  10-44 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to Department of Veterans Affairs nonservice-connected disability pension benefits.  

(The issues of entitlement to service connection for hearing loss, Peyronie's disease, a right hand injury, a heart disability, degenerative arthritis of the shoulders and hands, degenerative disc disease, eczema of the hands, and for disability claimed as chronic obstructive pulmonary disorder, atherosclerosis, centrilobular emphysema, and chronic bronchitis will be the subject of a separate decision.)


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1961 to August 1963, with additional periods of service in the Naval Reserve before August 1961 and after August 1963.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The claims file was subsequently transferred to the Roanoke, Virginia RO, which is currently handling the appeal.  

As noted on the first page, other issues are currently on appeal, consisting of claims for service connection for hearing loss, Peyronie's disease, a right hand injury, a heart disability, degenerative arthritis of the shoulders and hands, degenerative disc disease, eczema of the hands, and for disability claimed as chronic obstructive pulmonary disorder, atherosclerosis, centrilobular emphysema, and chronic bronchitis; these are addressed under separate cover.


FINDING OF FACT

The Veteran did not serve in active military, naval, or air service for 90 days or more during a period of war; he was not discharged or released from service during a period of war for a service-connected disability; he did not serve on active duty for a period of 90 consecutive days or more which began or ended during a period of war; and he did not serve on active duty during more than one period of war for an aggregate 90 days or more.


CONCLUSION OF LAW

The criteria for basic eligibility to VA nonservice-connected disability pension benefits have not been met.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the Veterans Claims Assistance Act (VCAA) and implementing regulation impose obligations on VA in terms of its duty to notify and assist claimants.  See 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Because the law, and not the evidence, is dispositive in this case, the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

In any event, in letters dated in September 2008 and December 2009, the RO informed the Veteran of the requirements governing entitlement to pension benefits.  Further, the Veteran has been provided the opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  The Board finds that there is sufficient evidence to make a determination in this case, and the Veteran is not prejudiced by a decision at this time.

Veterans are entitled to VA nonservice-connected pension benefits if they are permanently and totally disabled from a nonservice-connected disability which is not the result of willful misconduct, provided that they have the requisite service.  38 U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. §§ 3.3, 3.314(b) (2013).  A veteran meets the necessary service requirements if he served in active military, naval, or air service under one of the following conditions:  (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a). 

Whether a veteran's service includes wartime service is a matter of law.  The term "period of war" is currently defined by statute, and among other periods it encompasses the Korean conflict and the Vietnam era.  38 U.S.C.A. § 101(11).  The Korean conflict is defined as the period beginning June 27, 1950, and ending on January 31, 1955.  38 U.S.C.A. § 101(9); 38 C.F.R. § 3.2(e).  The Vietnam era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, for veterans who served in the Republic of Vietnam during that period.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. § 3.2(f).  In all other cases, the wartime period for the Vietnam era is defined as beginning on August 5, 1964, and ending on May 7, 1975.  38 U.S.C.A. § 101(29)(B); 38 C.F.R. § 3.2(f).  

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  "Active military, naval, and air service" includes active duty.  In turn, "active duty" is defined as full-time duty in the Armed Forces.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a), (b).  The "Armed Forces" consist of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1(a).

VA's determination of whether a claimant's service meets the threshold statutory requirements usually is dependent upon service department records verifying the period and character of a claimant's service.  See 38 C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

The Veteran's Department of Defense Form 214, Armed Forces of the United States Report of Transfer or Discharge, indicates that he served honorably on active duty from August 1961 to August 1963, when he was released to inactive duty and transferred to the U.S. Naval Reserve.  It was noted that his active duty service included foreign and/or sea service aboard the USS Lindenwald for nearly two years.  Prior to his active duty, he had other service that amounted to one year, one month, and six days.  Additional service personnel records in the file show that the Veteran enlisted in the Naval Reserve in July 1960, prior to his active duty service; that he served 14 days on Active Duty for Training (ACDUTRA) in September 1960; and that he was discharged from the Naval Reserve in May 1965.  

Based on the foregoing service department records, the Veteran's period of active service from August 1961 to August 1963 does not fall within a period of war.  The period of war for the Korean conflict ended on January 31, 1955.  38 C.F.R. § 3.2(e).  The period of war for the Vietnam Era began August 5, 1964, for veterans who did not have service in Vietnam prior to that date.  38 C.F.R. § 3.2(f).  The Veteran's period of active service fell between these dates.  In regard to his service in the Naval Reserve after discharge from active duty in August 1963, there is no indication that the Veteran served on full-time duty for 90 days or more or that he was discharged from the Reserve on account of service-connected disability. 

The Veteran has disputed that he did not have service during a period of war.  He asserted in a May 2009 letter that the ship to which he was assigned during his active duty from 1961 to 1963 was stationed in the waters off the coast of Vietnam in support of the troops that were stationed there.  According to 38 C.F.R. § 3.313, claims based on service in Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  In an excerpt from the Dictionary of American Fighting Ships, submitted into the record, the Veteran's ship, the USS Lindenwald, sailed in the waters of the Caribbean, Mediterranean, and Arctic for the period of 1961 to 1963.  In other words, there is no evidence that the Veteran served in the waters offshore of Vietnam.  In any event, the Veteran in a July 2009 statement retracted his previous statement about service in Vietnam, asserting that his statement about having been "in the water" of Vietnam was in error.  

In a subsequent statement received in November 2010, the Veteran proffered an "unusual" argument in support of his claim for a non-service connected disability pension.  He asserted that according to the "Pentagon Papers," wherein several U.S. presidents knew about and approved of troop involvement [in Vietnam], his service should be considered to have occurred during a period of war.  Contrary to the Veteran's belief, the Board deems such argument invalid.  The Board is bound by the law, and this decision must be made in accordance with the relevant statutes and regulations.  There is nothing to show that the "Pentagon Papers" (a Department of Defense historical report of the United States' political/military involvement in Vietnam from 1945 to 1967, which first came to the attention of the public in 1971) has the force and effect of law in determining entitlement to VA pension benefits.  

Regarding the question as to whether the Veteran has a permanent and total disability for purposes of establishing entitlement to nonservice-connected disability pension benefits, it is only relevant where a claimant has the necessary qualifying service.  As previously explained, the Veteran here does not.

In sum, the Veteran's service does not meet the threshold criteria for basic eligibility for nonservice-connected disability pension benefits.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.  That is, the record does not show that he served in active military, naval, or air service for 90 days or more during a period of war; that he served during a period of war and was discharged or released from service for a service-connected disability; that he served on active duty for a period of 90 consecutive days or more which began or ended during a period of war; or that he served on active duty during more than one period of war for an aggregate 90 days or more.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.

Where the service department records fail to show threshold eligibility, the claim lacks legal merit or legal entitlement, and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because the Veteran's service does not meet the criteria described, he does not meet the basic eligibility requirements for nonservice-connected disability pension, and the claim must be denied based upon a lack of entitlement under the law.


      ORDER on Next Page

ORDER

The appeal seeking entitlement to VA nonservice-connected disability pension benefits is denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


